COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Fitzpatrick
Argued at Alexandria, Virginia


LYDDA MYERS

v.        Record No. 1737-94-4        MEMORANDUM OPINION *
                                  BY JUDGE SAM W. COLEMAN III
JAMES T. BROLIN, A/K/A                   JULY 5, 1995
 JAMES VERNON MARSH, JR.

              FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Jack B. Stevens, Judge
          Emilia Castillo (Arlene Lyles Pripeton, P.C.,
          on brief), for appellant.

          Andrew H. Goodman (Robert L. Vaughn, Jr.;
          Glennon, Goodman & Lubeley, on brief),
          for appellee.



     This appeal is from a judgment order declaring James T.

Brolin to be the father of Lydda Myers' illegitimate child and

awarding her custody of the child.   The sole issue on appeal is

whether Lydda Myers, in addition to the declaration of paternity

and custody she sought and obtained, is entitled to have the

trial court require that James Brolin verify his identity and his

employment.   Because the true identity of a party became a

substantial issue in this case, we hold that the trial court

erred in refusing to require Brolin to verify two relevant and

material facts, his identity and his employment.

     Lydda Myers filed a petition in the juvenile and domestic

relations district court against James T. Brolin, seeking to have

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
him declared the father of her child and to award her custody of

the child.   James Brolin appeared at the hearing on the petition.

At that hearing, evidence was introduced of a DNA test result

that showed a 99.9 percent probability of his paternity.   He

acknowledged that he is the child's father.   By order, the judge

of the juvenile court found that the father used the name James

T. Brolin when his DNA was tested, that James T. Brolin and James

Vernon Marsh, Jr., are the same person, that James Vernon Marsh,

Jr., is the child's father, and that the mother was entitled to

custody.   The juvenile and domestic relations district court and

the circuit court, on appeal, denied Myers' request that Brolin

be required to provide verification of his true identity, his

employment, and other personal information, including his address

and his lineage.   Myers appeals from the circuit court's ruling

holding that it has no authority to require Brolin to provide her

and the court that information.
     A party appealing to a circuit court has the right to a de

novo trial on appeal from "any final order or judgment of the

juvenile court affecting the rights or interests of any person

coming within its jurisdiction."    Code §§ 16.1-296, 16.1-136.

See also Walker v. Dep't of Public Welfare, 223 Va. 557, 562-63,

290 S.E.2d 887, 890 (1982).   The circuit court's order "affirmed

verbatim" the juvenile and domestic relations district court's

order.   Because Brolin appeared at the de novo hearing and

conceded the issues of paternity, custody, and support, the trial


                                  -2-
court summarily held that Myers was entitled to and was receiving

all the relief she sought by her petition.    Thus, the trial court

entered an order to that effect and ruled that because she was

receiving the requested relief, no further hearing was required,

nor was Brolin required to provide verification of his identity

or employment.

     Code § 20-49.8 provides that an order establishing parentage

"may include any provision directed against the appropriate party

to the proceeding, concerning the duty of support . . . or any

other matter in the best interest of the child."    The juvenile

order manifests that a substantial question was raised as to the

identity of the child's father.    Presumably, the child's father

is James Vernon Marsh, Jr., as he informed the trial court.

However, determining the true identity of the father as an

"appropriate party" is basic to a paternity and ancillary support

proceeding.   Thus, to determine who is an "appropriate party" for

purposes of paternity and support, the child or mother on the

child's behalf is entitled to require that the father verify his

identity when a substantial question arises concerning the

identity, as is the situation here.     Moreover, Code § 20-49.8

provides that when the court determines paternity, a certified

copy of the order "shall" be transmitted to the State Registrar

of Vital Records and "shall set forth the full name and date and

place of birth of the person whose parentage has been determined,

the full names of both parents."


                                  -3-
     In order for the court to comply with this legislative

mandate, the court was required to have the parties verify their

identities, including the foregoing information.   Furthermore,

Code § 20-79.1 authorizes a trial court in a support enforcement

proceeding, in its discretion, to order the employer of a support

obligor to deduct and withhold from earnings the amount of court

ordered child support.   While this proceeding was not one to

enforce the father's support obligation, a determination of the

father's employer is a relevant fact to the duty to support which

flows from the paternity determination.   Identifying the father's

employer is a fact which the trial court may, in the exercise of

its sound discretion, determine under Code § 20-49.8 as "any

other matter in the best interest of the child."

     Accordingly, we reverse the trial court's ruling that it was

without authority to require Brolin to verify his identity and

employer.   We remand the case to the trial court for such further

proceedings as are necessary consistent with this opinion.
                                            Reversed and remanded.




                                -4-